Citation Nr: 1227534	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-16 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran the Veteran cancelled his DRO (Decision Review Officer) hearing request in a March 2011 statement.  As such, his hearing request is considered withdrawn.

In April 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  After receiving the completed VHA medical opinion in May 2012, the Veteran and his representative had an opportunity to comment upon the VHA opinion and to offer argument and additional evidence.  In July 2012, his representative filed a response but no additional evidence.  In Padgett v. Nicholson, 19 Vet. App. 84 (2005), the Court found that the Board has the authority to obtain and consider expert medical opinions in compliance with 38 U.S.C.A. § 7109(a) without remanding the case for initial RO consideration of such evidence, and without obtaining a waiver of such consideration from the appellant.  38 C.F.R. § 20.1304 (2011).  Thus, the Board will proceed to a decision on the merits on the claims of service connection for bilateral hearing loss and tinnitus. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDINGS OF FACT

1.  Evidence of record does not demonstrate that bilateral hearing loss had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's hearing loss is the result of an established event, injury, or disease during active service, including claimed in-service noise exposure.

2.  Evidence of record does not demonstrate that tinnitus had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's tinnitus is the result of an established event, injury, or disease during active service, including claimed in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the service connection issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed service connection claims for hearing loss and tinnitus in February 2007.  The Veteran was notified by the RO via a letter dated in February 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2007.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records and VA treatment records.  The Veteran submitted multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his service connection claims.

In addition, a VA examination with respect to the issues of service connection on appeal was obtained in April 2007 and the Board obtained a VHA medical opinion in April 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and VHA medical opinion obtained in this case are more than adequate, as each is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In particular, the April 2012 examiner also considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The March 1959 exit hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board will add (+15) (+10) (+10) (+10) (+5).

Factual Background and Analysis

The Veteran is seeking entitlement to service connection for hearing loss and tinnitus.  

Service treatment records included multiple in-service audiograms dated in September 1965, April 1967, and June 1968.  These records are noted to be void of complaints or diagnoses of tinnitus or bilateral hearing loss under 38 C.F.R. § 3.385.  

In the September 1965 induction audiogram, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 0 (15), 0 (10), 0 (10), N/A, and -5 (0) decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 5 (20), 5 (15), -5 (5), N/A, and 0 (5) decibels.  

In the April 1967 annual audiogram, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 15 (30), 15 (25), 5 (15), N/A, and 5 (10) decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 15 (30), 10 (20), 5 (15), N/A, and 5 (10) decibels.  

In the June 1968 separation audiogram, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of -5, -5, -10, N/A, and 5 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as -5, -5, 0, N/A, and 15 decibels.  

Service personnel records indicated that the Veteran's military occupational specialty (MOS) was Lader Operator (related civilian occupation was listed as Air Compressor Operator).  
	
In his February 2007 claim, the Veteran asserted that his bilateral hearing loss and tinnitus onset during active service in 1966.  He indicated that his hearing problem began in service while he worked on heavy equipment without ear protection.  He reported that he had not been in loud noise environments without ear protection since discharge.  

Post-service VA treatment notes dated in December 2006 and January 2007 detailed complaints of "cricket chirping" heard consistently for several months that began to interfere with conversations in large crowds and findings of mild to moderately severe sensorineural hearing loss bilaterally on hearing evaluation.  A December 2004 VA treatment record detailed the Veteran's civilian occupational history, noting that he had owned a fire equipment company for 32 years and previously worked at an aircraft company for three years.

In an April 2007 VA audio examination report, the Veteran complained of bilateral hearing loss and tinnitus.  He indicated that he had decreased hearing for at least 30 years.  It was noted that he has been treated for ear infections with medication on several occasions.  The Veteran reported that he was exposed to loud noise without ear protection during service from generators, bulldozers, and compressors.  He was noted to work as a painter and electrician as a civilian (an employment history that is not supported by the Veteran's own statements or any other evidence of record).  He provided a history of tinnitus related to noise exposure from the military that had been more severe in the last ten years.  The examiner, a VA audiologist, listed a finding of tinnitus that was bilateral, recurrent, of constant duration, and interfered with sleep and concentration.  He then opined that tinnitus was as least likely as not related to hearing loss.

The Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 35, 50, 50, 60, and 65 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 40, 40, 40, 60, and 65 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed a mild to moderately severe sensorineural hearing loss bilaterally.  He opined that hearing loss was not related to military noise exposure, simply noting that hearing was normal at service discharge.  

In multiple written statements of record dated in February 2007, July 2007, and June 2008, the Veteran asserted that he had a hearing problem for many years but did not seek medical attention due to his lack of health insurance.  He also indicated that he noticed a change in his hearing at military service discharge and did not seek medical help because he did not want to wear hearing aids at a young age.  In June 2008, he reported that his work at an aircraft company for three years after service consisted of rewiring fuselage in a quiet area and that aircraft engines were never in use during his work.  He also detailed he was not around noise of any kind during his work for the past 32 years with a company servicing fire extinguishers.

In a July 2007 statement, the Veteran's spouse commented that she met the Veteran in 1970 and noticed from the beginning that he could not hear as well as she thought he should.  As years went by, she noticed his hearing was getting worse and remembered his complaints about ringing in his ears.  She further indicated that the Veteran never worked in a job where he was exposed to loud noise to the degree that would cause damage to his hearing, as he had always been in fire extinguisher sales since they met.

While the April 2007 VA examiner provided an opinion, he did not elaborate on why current hearing loss and tinnitus disabilities were not related to his military service.  Rather, he only noted the absence of finding of a hearing loss or tinnitus disability upon separation from military service.  Given such, an additional medical opinion was obtained by the Board.  In an April 2012 request for a VHA medical opinion, a VA audiologist was requested to an opinion as to whether it at least as likely as not (50 percent probability or greater) that diagnosed bilateral hearing loss and/or tinnitus either began during or was otherwise caused by the Veteran's active military service, to include claimed in-service noise exposure.  The Board requested that the examiner acknowledge and discuss the April 2007 VA audio examination opinion as to the etiology of hearing loss and tinnitus as well as the Veteran and his spouse's statements asserting the continuity of symptomatology since service, lack of post-service noise exposure, and a causal relationship between his claimed disorders and in-service noise exposure in rendering the opinion.  

In the April 2012 VHA medical opinion, a VA audiologist detailed her comprehensive review of the Veteran's claims folder, noting that review of hearing thresholds during service showed no significant shift in hearing sensitivity at any frequency, from entrance to separation of military service.  She opined that it was not likely that the Veteran's hearing loss was related to his duties while in military service, citing to an Institute of Medicine (IOM) study that concluded there was no reasonable basis for delayed-onset hearing loss as well as an additional article that concluded there was no significant further progression of hearing loss as a result of noise exposure once the exposure to noise was discontinued.  Given the onset of tinnitus following military service, the audiologist also opined that it was not likely that the Veteran's tinnitus was related to his duties while in military service, but rather likely related to his hearing loss as tinnitus is a symptom often associated with hearing loss.  The audiologist again cited to medical research materials that showed there was no evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  Thereafter, she specifically indicated that the aforementioned opinions were rendered considering the Veteran and his spouse's statements, his limited history of post-service noise exposure, and were noted to be in agreement with the April 2007 VA audio examination findings. 

As an initial matter, the Board notes that the post-service April 2007 VA audio examination results did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385 as well as findings of tinnitus.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.  

A finding of a nexus between the Veteran's current bilateral hearing loss and tinnitus disabilities and in-service noise exposure is still needed to satisfy Shedden element (3).  Such is not shown.

First, the record includes no competent medical opinion establishing a causal relationship between the post-service complaints of hearing loss and tinnitus to any established event in service, including conceded in-service noise exposure.  The Veteran has not identified or even alluded to the existence of any such opinion.  In fact, an April 2007 VA examiner opined that tinnitus was as least likely as not related to hearing loss and that hearing loss was not related to military noise exposure.  Agreeing with the April 2007 VA examiner and citing to multiple medical studies to provide rationale for her opinion, another VA audiologist specifically determined that it was not likely that the Veteran's claimed bilateral hearing loss and/or tinnitus was related to his duties while in military service in her April 2012 VHA medical opinion.

Evidence of record also includes the Veteran's statements asserting in-service noise exposure, continuity of symptomatology since service, and a causal connection between his claimed disorders and service.  The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss and tinnitus as well as his current manifestations of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

In his February 2007 claim, the Veteran asserted that his hearing loss and tinnitus had their onset during his active service in 1966.  However, in VA treatment records dated shortly before, he complained of hearing "cricket chirping" for the last several months.  Further, reference is made to the April 2007 VA examination report wherein the Veteran reported a history of bilateral hearing loss for at least 30 years and tinnitus that had been more severe in the last ten years.  The Board assigns significant value to this report.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service (1968) and initial reported symptoms and diagnoses in 2007, almost 40 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claims for service connection in 2007, almost 40 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

The Board therefore finds that the Veteran and his spouse's current statements, made in connection with his pending claims for VA benefits, that he has had bilateral hearing loss and tinnitus since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of bilateral hearing loss and tinnitus symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran's statements regarding the etiology of the claimed disorders no probative value as he is not competent to opine on such complex medical questions.  To the extent that he is competent to describe symptoms in service and continuity of symptoms, the Board affords more probative weight to the VA audiology opinions.  

For the foregoing reasons, the claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  The criteria to establish entitlement to service connection for the claimed disorders have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


